821 F.2d 649
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles Mason FIELDS, Plaintiff-Appellant,v.The KENT COUNTY JAIL OFFICIALS and Randy Heuvelman,Defendants-Appellees.
No. 87-1022
United States Court of Appeals, Sixth Circuit.
June 23, 1987.

Before MERRITT, MARTIN and WELLFORD, Circuit Judges.


1
The plaintiff moves for counsel on appeal from the district court's judgment dismissing his civil rights case.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the plaintiff's informal brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
The plaintiff was a pretrial detainee at the Kent County, Michigan jail.  In his complaint, the plaintiff alleges that the defendants denied him medical treatment for a tumor on his head.  He also alleged that they denied him medical treatment for a stab wound in his side.  Lastly, he alleged that a jail guard harassed him.  The defendants filed a motion to dismiss or for summary judgment.  Accompanying the motion were affidavits showing that the jail doctor decided the tumor was a cyst which did not need surgery, that the plaintiff refused treatment for the stab wound, and that the guard's actions were discipline not harassment.  The plaintiff responded to the motion.  The district court granted the motion to dismiss and entered judgment for the defendants.


3
The district court held that the medical treatment of the plaintiff did not raise a constitutional claim.  Block v. Rutherford, 468 U.S. 576, 583-84 (1984); Bell v. Wolfish, 441 U.S. 520, 535-38 (1979); Westlake v. Lucas, 537 F.2d 857, 860 fn.5 (6th Cir. 1976).  The court also held that the guard's actions were not harassment but constituted legitimate, independent discipline.  Willis v. Ciccone, 506 F.2d 1011, 1019 (8th Cir. 1974).  We agree with these conclusions of the district court.  Because the plaintiff did not raise a genuine issue of material fact, the court's grant of judgment to the defendants was correct.  Rule 56(c), Federal Rules of Civil Procedure.


4
The motion for counsel is denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and not require oral argument.